Citation Nr: 1208137	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-10 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include calluses.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in pertinent part denied service connection for feet problems/jungle rot.

The Veteran and his wife testified before the undersigned at a February 2008 Travel Board hearing.  The hearing transcript is of record.  

In May 2008, the Board remanded the case for further development by the originating agency.  In June 2009, the Board denied service connection for a bilateral foot disorder, to include calluses.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  

In May 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a May 2010 Joint Motion filed by counsel for the Veteran and the VA Secretary.  

In November 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

A bilateral foot disorder, to include calluses, was not present in service or until years thereafter and is not etiologically related to service.



CONCLUSION OF LAW

A bilateral foot disorder, to include calluses, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Analysis

The Veteran contends that his currently demonstrated bilateral foot calluses are related to his active military service.  Specifically, he claims that his feet were constantly wet while serving in Vietnam; that he suffered from "jungle rot" of the feet during active service; that he developed painful chronic calluses on his feet a few months after service separation; and that he has received ongoing podiatric treatment for this condition, which developed as a result of his active military service.  

Service treatment records are negative for any evidence of a chronic foot disorder.  At his August 1968 separation examination, the Veteran was found to have normal feet and skin.  While the Veteran's service personnel records have been lost, his service treatment records contain multiple references to his having served with the Marine Corps as a field artilleryman in the Republic of Vietnam. 

VA treatment records show that in February 2004, more than 35 years after his discharge, the Veteran reported a history of chronic calluses on his feet since he was in Vietnam, and a 1972 little toe bone excision.  The VA physician commented that, "any medical condition or diagnosis (including all diagnoses and symptoms documented for this patient) could possibly be related to exposure to herbicides during prior service in Vietnam."  

A September 2004 VA podiatric treatment record shows that the Veteran complained of painful calluses.  He was diagnosed at that time with hyperkeratosis and porokeratosis.  

In a March 2005 written statement, the Veteran's former spouse reported that she had married the Veteran during active service.  She recalled that the Veteran had initially experienced chronic bilateral foot calluses, pain, and "problems" approximately three months after service separation.  She also reported that the Veteran had been seen after service separation by a Dr. F., a private physician now deceased, who related the Veteran's foot symptoms to active service.  The Board notes that no such treatment records are available.

A May 2005 VA podiatric evaluation note indicates that the Veteran complained of painful calluses.  On physical examination, the Veteran exhibited a pes cavus foot type.  An assessment of "callus(es) secondary to foot-type" was made.

The Veteran was afforded a VA examination in June 2005.  He complained of painful chronic calluses on the bottom of his feet of 30 years' duration.  He reported that his feet had been constantly wet while he was serving in the Republic of Vietnam.  The Veteran believed that his feet being wet caused his chronic calluses.  The examiner opined "as likely (sic) foot calluses aggravated by constant foot trauma."

A January 2008 VA treatment record indicates that the Veteran had been treated for multiple calluses on the plantar aspects of the feet since 2004.  The Veteran reported a history of "jungle rot" since active service.  

A January 2008 written statement from the Veteran's spouse indicates that she had known the Veteran since 1972.  She recalled that the Veteran had always had problems with bilateral foot calluses since that time.  

During his February 2008 Travel Board hearing, the Veteran reported that he was treated by a private physician in Bridgeport, Connecticut a few months after his discharge, who informed him that his chronic bilateral foot disorder was the result of his feet being constantly wet while in the Republic of Vietnam.  He testified that he was treated by this physician every six weeks for six to seven months, but because the treatment became too expensive, he started to self-treat himself.  He testified further that while self-treating, his foot pain increased, and he eventually saw a surgeon in Yorktown Heights, New York in 1973 who informed him that his calluses went all the way down to the bone, and performed surgery on his right foot only.  He also claimed that the surgeon informed him that he would have foot problems for the rest of his life.  The Veteran testified that he was unable to obtain records of the treatment from his private physician or the foot surgeon because they were both deceased.  See February 2008 Travel Board hearing transcript.  The Board notes that the clinical documentation of the cited treatment is not available for incorporation into the record.  

The Veteran was afforded another VA examination in September 2008.  He continued to complain of painful bilateral foot calluses.  He reported a history of chronic foot problems which had begun during active service in Vietnam, due to the moisture and "jungle operations" and a 1973 "callus removal partial bone removal left foot."  He denied experiencing foot trauma.  The Veteran was diagnosed with plantar hyperkeratosis of the feet.  

In a November 2008 addendum to the September 2008 VA examination report, the VA examiner noted that recently obtained foot X-rays revealed evidence of degenerative joint disease of the big toe joint of the Veteran's right foot, as well as post-surgical changes in the left foot from excision of the distal aspect of the left fifth metatarsal bone.  The examiner also noted that as discussed above, a podiatry note dated May 2005 indicated that the Veteran had a "pes cavus foot type," which is a condition in which the arches of the feet are higher than normal.  The examiner also noted that this type of foot structure will place more pressure on the ball of the feet than a normal arch, and as a result, a chronic callus formation can develop.  The examiner opined that since the most recent foot X-rays did not reveal any other potential causes of the [Veteran's] foot condition, his pes cavus type foot structure was most likely the reason.  He also noted that there was nothing found in the medical literature about high arches being caused by "immersion foot," and opined that it was less likely than not (less than 50/50 probability) that the Veteran's current calluses of the feet were caused by or a result of immersion foot obtained in the service.

In a March 2009 statement, the Veteran reiterated his contention that he had incurred a chronic bilateral foot disorder during combat in Vietnam.  The Veteran also argued that the now unobtainable private clinical documentation pertaining to his post-service podiatric treatment would reflect that his chronic jungle rot and calluses of the feet were related to his feet having been constantly wet during combat.

In an April 2010 statement, the Veteran's sister reported that the Veteran did not have problems with his feet before he enlisted in the military, but after his discharge, he consistently complained of pain in his feet, which caused him to walk on the sides of his shoes.  She also claimed that she noticed calluses and sores on the bottom of his feet.  She reported further that after his discharge, the Veteran was treated by civilian doctors, and used inserts, callus removers and creams, all to no avail as he continued to suffer from the painful calluses, and eventually underwent surgery on the bone in one of his toes.  She also reported that the Veteran wrote home during his tour of duty in Vietnam, complaining about having to wear and sleep in wet boots, and not having socks to wear.  

An April 2010 treatment record from one of the Veteran's VA treatment providers indicated that the Veteran had received podiatric treatment at the VA since 2004, that he had been suffering from nucleated hyperkeratotic lesions on the plantar aspects of both feet, and that he was required to routinely have debridement of the lesions in order to be pain-free when weight-bearing.  The note indicates that the Veteran reported that he had dealt with painful feet since his time in the military.  The provider opined that the Veteran's condition was "at least as likely" caused by or the result of not wearing a corrective orthotics device while in the military.

In accordance with the Board's November 2010 remand, the Veteran was afforded his most recent VA examination in January 2011.  The Veteran reported that he served for 13 months in the jungles of Vietnam during the rainy season, and as a result, his feet were always wet, and he and developed chronic problems with his feet, and had experienced constant foot problems since that time.  He complained of pain and swelling in the plantar aspect of the feet.  He also complained of heat, redness stiffness, weakness, fatigability and lack of endurance in the feet.  He was diagnosed with hyperkeratosis of the bilateral feet.

The examiner opined that the Veteran's calluses were less likely as not caused by or a result of his time in the military service.  The rationale given was that the service treatment records were silent for the claimed condition; the 1968 separation physical documented normal feet and skin; and that the Veteran was noted on podiatry examination in 2005 to have a pes cavus deformity.  The examiner also noted that there are two forms of the cavus foot deformity.  One type, the cavovarus foot, has an inverted calcaneus with a tight heel cord.  The second type, which is called the calcaneocavus foot, has a high arch with a normal heel alignment, usually as a result of weak calf muscles and increased dorsiflexion of the heel with increased plantar flexion of the forefoot.  The examiner noted that the calcaneocavus foot, which the Veteran was noted to have on examination in May 2005, places more pressure on the ball of the foot than does a normal arch, and as a result, callus formation can develop.  The examiner also concluded that the available medical records did not establish chronicity of the claimed condition in service or after discharge.

The Veteran asserts that he participated in combat against the enemy for almost the entire time he was in the Republic of Vietnam and sustained a chronic bilateral foot disorder as the result of his feet being constantly wet during such service.  Given the loss of his service personnel records and his combat-related military occupation, the Board finds the Veteran's statements as to his in-service combat-related foot conditions to be consistent with the circumstances, conditions, and hardships of combat service during the Vietnam War.  The provisions of 38 U.S.C.A. § 1154(b) (West 2002) are therefore for application.  However, the statute does not eliminate the need for medical nexus evidence.  It merely reduces the evidentiary burden on combat Veterans as to the submission of evidence of incurrence or aggravation of an injury or disease in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Libertine v. Brown, 9 Vet.App. 521, 523-24 (1996).

The Veteran is competent to report foot problems, including chronic foot pain, in service and a continuity of symptoms since.  Such symptoms are "observable" symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, his reports must be weighed against the contemporaneous record.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

There is no record of treatment in service for calluses, "jungle rot," a fungal infection of the skin of the feet, or any other foot abnormalities, and at the time of his separation examination in August 1968, the Veteran's feet were evaluated as normal.  The first contemporaneous evidence of a bilateral foot disability consists of the aforementioned 2004 VA treatment records, showing that more than 35 years after his discharge, the Veteran was diagnosed with bilateral hyperkeratosis and porokeratosis.  This is the first evidence of the Veteran reporting a history of chronic calluses on his feet since Vietnam.  The Board also notes that there is no record of the alleged six to seven months of private treatment the Veteran claims he received for his feet a few months after his discharge from service.  Furthermore, the Board notes that the Veteran reported during his February 2008 Board hearing that he had surgery on his right foot, but during his September 2008 VA examination, he reported that he had undergone a callus removal, partial bone removal on the left foot, and November 2008 X-rays revealed post-surgical changes of the distal aspect of the left fifth metatarsal bone.  The Veteran's reports of foot problems in service and private treatment very soon after his discharge are not supported by any documentary evidence, and he has provided contradictory reports regarding his post-service callus removal, bone removal surgery.  Furthermore, the earliest evidence of post-service treatment for his feet comes from the aforementioned 2004 VA treatment records, more than 35 years after his discharge.  This is also the first evidence of the Veteran reporting foot problems since active duty in Vietnam.  Based on this evidence, the Board finds that the Veteran's reports of foot problems since service, and a continuity of symptoms since are not credible.  

Moreover, a May 2005 VA provider diagnosed the Veteran with calluses, secondary to his pes cavus foot-type, and two VA examiners, who examined the Veteran and reviewed the claims folders, have opined that the Veteran's diagnosed chronic plantar hyperkeratosis is etiologically related to his bilateral pes cavus deformity, documented by contemporaneous X-ray studies, and not to his active military service.  See September 2008 VA examination report and November 2008 addendum and January 2011 VA examination report.  For the reasons discussed below, the Board finds that the opinions of the September 2008 and January 2011 VA examiners are more probative than the other medical opinions of record.

The June 2005 VA examiner opined that the Veteran's foot calluses were aggravated by constant foot trauma.  However, the examiner did not indicate whether the foot calluses were incurred during active military service or whether the noted foot trauma had occurred during or after service.  Furthermore, the examiner did not provide a rationale for the opinion.  Accordingly, the Board finds that this opinion lacks probative value.

While a treating VA physician opined in February 2004, that "any medical condition or diagnosis (including all diagnoses and symptoms documented for this patient) could possibly be related to exposure to herbicides during prior service in Vietnam," the Board notes that such an opinion is of little probative value as it is neither explicitly directed to the Veteran's chronic bilateral foot disorder, definitive, nor supported by any specific clinical findings.  Furthermore, the examiner did not provide a rationale for his opinion.  

In April 2010, another VA provider opined that the Veteran's nucleated hyperkeratotic lesions on the plantar aspects of both feet was "at least as likely" caused by or the result of not wearing a corrective orthotics device while in the military.  The Board finds that this opinion goes against the Veteran's argument, in that it leads to the conclusion that there was an abnormality within the structure of the Veteran's feet, which caused him to develop calluses, and which could have been corrected by an orthotics device.  This opinion actually supports the conclusions of the January 2011 VA examiner.  However, the Board also finds that the opinion lacks probative value because the provided did not indicate that he had reviewed the Veteran's claims file prior to rendering his opinion; the opinion is not supported by any specific clinical findings; and the examiner did not provide a rationale for his opinion.

The Veteran has also submitted lay statements from his wife, ex-wife and sister, who all reported that the Veteran has had severe foot problems since his discharge from the military.  The Veteran is competent to report the symptoms of his disability; however, it would require medical expertise to say that the current bilateral foot calluses, identified long after service, are the result of a disease or injury in service.  The Veteran, and the other individuals who submitted statements on his behalf, as laypersons, are not qualified to render an opinion concerning the medical cause of his bilateral foot calluses.  38 C.F.R. § 3.159(a)(1),(2) (2011).

The Board finds that the weight of the evidence is against finding a continuity of bilateral foot calluses since service.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in February 2005, March 2006, June 2008 and November 2010 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the March 2006, June 2008 and November 2010 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the March 2006 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in supplemental statements of the case issued in September 2006, March 2009 and December 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board notes that all pertinent evidence has been obtained in this case and the Veteran was given appropriate VA examinations in September 2008 and January 2011.  In this regard, during the pendency of the appeal, the Veteran's service treatment and personnel records were misplaced or otherwise lost through no fault of the Veteran.  Fortunately, the Veteran submitted copies of his service treatment records, including the report of his August 1968 physical examination for service separation for incorporation into the claims file, in response to the RO's request.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claim.  The Board is also unaware of any such evidence.

In November 2010, the Board remanded the claim to afford the Veteran another VA examination to determine the etiology of his current bilateral foot disability.  The Veteran was afforded a new VA examination in January 2011.  The examination provided an adequate opinion on the etiology of the Veteran's bilateral foot disability, as was requested in the remand.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.


ORDER

Service connection for a bilateral foot disorder, to include calluses, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


